                            Case 19-18941-AJC             Doc 62       Filed 02/14/20         Page 1 of 2




              ORDERED in the Southern District of Florida on February 13, 2020.




                                                                           A. Jay Cristol, Judge
                                                                           United States Bankruptcy Court
_____________________________________________________________________________




                                   IN THE UNITED STATES BANKRUPTCY COURT
                                    FOR THE SOUTHERN DISTRICT OF FLORIDA


          IN THE MATTER OF:                                              CASE NO. 19-18941-AJC
                                                                         CHAPTER 13
          ARSENIO LORENZO VAZQUEZ
          PATRICIA LORENZO CANTON

               Debtors,
          ________________________________/


              AMENDED1 ORDER GRANTING MOTION TO APPROVE TRIAL MODIFCATION
                              AGREEMENT WITH MR. COOPER


                   THIS CASE came on to be heard on January 24, 2020 on the Debtor’s Motion to Approve

          Trial Loan Modification Agreement with Caliber Home Loans (D.E. #54) and based on the record,

          it is


          1
           The order is being amended to correct the title of the modification agreement from Final to Trial.
                                                                Page 1 of 2
          MMM-LF-14 (08/01/14)
               Case 19-18941-AJC        Doc 62       Filed 02/14/20   Page 2 of 2




       ORDERED as follows:

       1.      The Motion to Approve Trial Modification Agreement is granted.

       2.      The parties are authorized to take any and all necessary actions to
       effectuate the terms of the Agreement.

       3.      The Court reserves jurisdiction to enforce the terms of the Agreement and
       this Order.

                                                ###


Ricardo Corona, Esq. shall serve a conformed copy of this Order upon all parties of interest and
shall file a Certificate of Service in accordance with Local Rule 2002-1(F).



Submitted by:
      Ricardo Corona, Esq.
      3899 NW 7th Street, 2nd Floor
      Miami, FL 33126
      Phone: (305)547-1234
      Email: bk@coronapa.com


        Copies to:
        All parties of record by the Clerk of Court




                                                 2
